Citation Nr: 1102513	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent and 
a rating in excess of 20 percent from January 8, 2008, forward, 
for type 2 diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The issue of increased ratings for diabetes is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing acuity is never worse than level II in the 
right ear or level III in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for hearing loss 
have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  Notice 
for the claim for higher ratings was provided in a May 2008 
letter, and the claim was readjudicated in the December 2008 
statement of the case.  Mayfield, 444 F.3d at 1333.  VA has also 
obtained service treatment records, assisted the appellant in 
obtaining evidence, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the appellant 
has not contended otherwise.  An examination was provided which 
is adequate for rating purposes:  the examiner reviewed the 
medical record, elicited a medical history from the Veteran, and 
conducted all appropriate testing; the Veteran has not contended 
that the examination is inadequate; and the examination report 
fully describes the functional effects caused by the hearing 
disability.  Additionally, the record includes audiometric 
findings dating as recently as September 2009, and the Veteran 
has not contended that his condition has changed (i.e. worsened) 
since that time.  Thus, the Board finds VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at this 
time.  


Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet.  App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran seeks a compensable rating for bilateral hearing 
loss.  He reports that his hearing loss results in difficulty 
hearing speech, particularly over the telephone.  See, e.g., June 
2007 VA examination record.  See also February 2009 statement; 
September 2009 VA treatment record.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the 
degree of disability from service-connected hearing loss, the 
Rating Schedule establishes eleven hearing acuity levels, ranging 
from numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Application of these tables is mechanical; there is no 
discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

At a June 2007 VA audiological evaluation, the Veteran reported 
difficult hearing speech, especially over the phone. 

On audiological testing, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
55
LEFT
15
20
60
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  The 
average pure tone threshold was 41 for the right ear and 55 for 
the left ear.  The VA audiometric findings reflect level I 
hearing acuity in the right ear and level II hearing acuity in 
the left ear under Table VI.  These designations in combination 
correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII.

A February 2009 private audiological evaluation reported pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
55
65
LEFT
20
20
65
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  See February 2009 Pai evaluation record.  
The average pure tone threshold was 41 for the right ear and 52 
for the left ear.  The audiometric findings reflect level I 
hearing acuity in each ear, which corresponds to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII.

At a September 2009 VA audiological evaluation, the examiner 
recorded the Veteran's complaints of communication difficulties, 
especially in conversation or on the telephone.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
65
65
LEFT
10
15
60
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 76 percent in the left ear.  The 
average pure tone threshold was 42 for the right ear and 49 for 
the left ear.  The audiometric findings reflect level II hearing 
acuity in the right ear and level III in the left ear, which 
corresponds to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII.

In this case, none of the clinical findings demonstrate that the 
Veteran meets the criteria for a compensable rating under 
Diagnostic Code 6100.  Consequently, the Veteran's claim is 
denied.

Extraschedular Evaluation

The Veteran has stated that his hearing loss impedes his ability 
to communicate, both in conversation and on the telephone.  The 
Veteran's complaints related to hearing loss are considered under 
the appropriate diagnostic codes.  His hearing loss is manifested 
by difficulty hearing speech and the VA examinations included the 
examiners' observation that the functional impact of the 
Veteran's hearing disability was difficulty in conversation.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating 
criteria contemplate speech reception thresholds and ability to 
hear spoken words on Maryland CNC testing and further contemplate 
exceptional patterns of hearing impairment.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

A compensable initial rating for bilateral hearing loss is 
denied.  


REMAND

Further development is needed on the claim of service connection 
for a right knee disorder.  Specifically, another examination is 
needed to determine if the Veteran has any complications of his 
diabetes.  The Board acknowledges that the record includes the 
results of a VA examination on which an examiner concluded that 
the Veteran's diabetes was without complications.  It appears 
that this finding was based in part on the Veteran's negative 
history as to numbness or tingling in his extremities.  Evidence 
obtained subsequent to that examination reflects a history of 
tingling in the lower extremities, however, as well as an 
assessment of peripheral neuropathy.  The Board acknowledges that 
the associated treatment record does not attribute this diagnosis 
to the Veteran's diabetes and that a subsequent treatment record 
reflects a different diagnosis of peripheral nerve disease.  
However, based on the May 2001 nerve conduction study report 
which indicates that findings were compatible with diabetic 
neuropathy, a new examination is needed to document nature and 
extent of the Veteran's diabetes, to include any complications 
thereof.    

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and 
satisfied.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any non-VA treatment 
records.  Request any reported records.

3.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his diabetes.  The claims file 
should be made available to the examiner.  
All indicated tests should be performed 
and all findings should be reported.


The examiner should address (a) whether 
the Veteran's diabetes requires regulation 
of activities and (b) whether the 
Veteran's diabetes has resulted in any 
complications, to include any associated 
neuropathy.  If so, the specific 
complications must be identified.  A 
rationale should be provided for all 
expressed opinions.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


